Epitomized Opinion
BY THE COURT:
Andy Szo was convicted in municipal court of keeping a place where intoxicating liquors were illegally sold, and the conviction was affirmed in Common Pleas Court. The case was submitted on the transcript of evidence taken in the case of State v. Alice Szo, where it appeared that the illegal sale was made in the absence of Andy Szo, but that the bartender placed the money received in the cash register. Held by the Court of Appeals in affirming conviction:
1. The owner and keeper of a place where intoxicating liquors are sold is chargeable with the act of his employe, the bartender.
2. The illegal sale of whiskey by an employe and the placing of the money received in the cash register raises a sufficient presumption of regularity to indicate general authority of the bartender, and to call upon the employer for testimony.